Case 1:14-cv-00954-RGA Document 1187 Filed 07/31/20 Page 1 of 4 PageID #: 73446




                                             July 31, 2020

 VIA E-FILING
 The Honorable Richard G. Andrews
 USDC for the District of Delaware
 844 North King Street, Unit 9, Room 6325
 Wilmington, DE 19801

   Re: TQ Delta, LLC v. ADTRAN, Inc. (C.A. No. 14-954-RGA)

 Dear Judge Andrews,

         This joint letter is being submitted pursuant to the Court’s Oral Order requesting the
 parties to provide their “views on feasibility of the trial scheduled for August 31, and, in
 particular, to state which witnesses they intend to call live, to identify the states in which the
 witnesses live and their views on travel to Delaware then, and to identify any other currently
 known concerns about the scheduled trial.” D.I. 1184.

        TQ Delta’s position:

          TQ Delta believes that an August 31, 2020 trial is feasible for the following reasons.
 First, it is TQ Delta’s understanding that Delaware’s “out-of-state self quarantine ended on June
 1, 2020” and “[t]hose traveling to Delaware from out of state no longer need to self quarantine
 for 14 days upon arrival.” https://coronavirus.delaware.gov/frequently-asked-questions/#out-of-
 state-self-quarantine-order (last visited July 29, 2020). Second, any concerns regarding social
 distancing in the courtroom can be addressed by limiting the number of counsel and witnesses
 who are in the courtroom at any given time. Members of the public and any witnesses who
 would normally view the proceedings from the courtroom gallery could perhaps observe the
 proceedings by video feed to another room in the courthouse. Moving the gallery to another
 room in the courthouse would also allow members of the trial teams who are not actively
 involved in witness examination to move further away from the jury box. Third, counsel and
 witnesses can be asked to execute an undertaking agreeing to not attend court if they have, or
 recently have had, any undiagnosed Covid-19 symptoms. See
 https://coronavirus.delaware.gov/frequently-asked-questions/ (“What are the symptoms”) (last
 visited July 29, 2020). Finally, the Court and the parties can rely on the comprehensive guidance
 developed by the COVID-19 Judicial Task Force and set forth in the report titled “Conducting
 Jury Trials and Convening Grand Juries During the Pandemic,” to mitigate any risks in
 conducting a jury trial. See
 https://www.uscourts.gov/sites/default/files/combined_jury_trial_post_covid_doc_6.10.20.pdf
 (last visited July 31, 2020).

        With respect to witnesses, TQ Delta intends to call the following witnesses live: Mr.
 Marcos Tzannes (California), Ms. Abha Divine (Texas), Dr. Vijay Madisetti (Georgia), Dr.
 Kevin Almeroth (California), and Dr. Elizabeth Rudnick (Massachusetts). All of these witnesses
 have indicated that they are willing and able to travel to Delaware for trial.


    919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
 PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:14-cv-00954-RGA Document 1187 Filed 07/31/20 Page 2 of 4 PageID #: 73447




        ADTRAN’s position:

         ADTRAN does not believe that a jury trial is feasible under the circumstances caused by
 the ongoing COVID-19 pandemic and requests the Court to continue the Family 6 trial until an
 in-person jury trial can proceed safely and without undue health risk to the participants. “[I]n
 order to further public health and safety, the health and safety of Court personnel, counsel,
 litigants, other case participants, jurors, security personnel, and the general public, and in order
 to reduce the number of gatherings necessarily attendant to jury trial selection in this Court,” the
 District of Delaware has already continued all jury trials “scheduled to begin before August 31,
 2020.”1 For the same reasons that the District continued jury trials through August 30, it is not
 feasible to hold a jury trial on, what is currently,2 the first possible day to hold a jury trial after
 this general continuance. In particular, ADTRAN identifies the following specific considerations
 that render a jury trial infeasible:

           As an initial matter, ADTRAN submits that it is not feasible to have in-person witness
 testimony. ADTRAN’s expert witness Mr. McNair is a New Jersey resident. New Jersey
 currently requires travelers returning from Delaware to quarantine for fourteen days.3 One of
 ADTRAN’s primary fact witnesses, Dr. Kevin Schneider, is a Pennsylvania resident and would
 travel through Philadelphia to Delaware. While Pennsylvania recently dropped Delaware from
 its list of restricted states, it appears Philadelphia discourages travel to Delaware and has
 maintained its quarantine requirement.4 A requirement that these witnesses quarantine upon
 their return from Delaware imposes a significant hardship on them and their families. With
 respect to Mr. McNair specifically, he is in a particularly high-risk category for COVID-19
 because of age and pre-existing health conditions, as is his wife (for whom he is the primary
 caregiver). Under these circumstances, potentially exposing Mr. McNair to a life-threatening
 virus is clearly an extreme hardship and undue risk, for which the prejudice cannot be overstated.
 And the same would be true as to his wife upon his return. Our concerns are heightened because
 ADTRAN’s lead counsel is from Alabama, which has been designated a high-risk state by
 Pennsylvania, New Jersey, Maryland, Washington D.C., and various other states. Trial
 preparation necessarily involves long hours typically in close quarters and maintaining effective
 social distancing does not seem feasible or realistic over the week-plus period of trial prep and
 trial.


 1
  See In re Court Operations under the Exigent Circumstances Created by COVID-19 (D. Del.
 July 17, 2020).
 2
   Although the Standing Order currently terminates on August 31, it is plausible, if not likely,
 that the Court will further extend the Standing Order. The District of Delaware has already
 extended its Standing Order four times, and nothing in the most recent extension indicates that it
 is the last.
 3
   See https://covid19.nj.gov/faqs/nj-information/travel-information/which-states-are-on-the-
 travel-advisory-list-are-there-travel-restrictions-to-or-from-new-jersey (last visited 7/31/2020).
 4
  See https://www.phila.gov/programs/coronavirus-disease-2019-covid-19/updates/ (last visited
 7/31/2020).


                                                    2
Case 1:14-cv-00954-RGA Document 1187 Filed 07/31/20 Page 3 of 4 PageID #: 73448




          ADTRAN would object to the potential alternative of presenting all witnesses (or only its
 witnesses) remotely. The Federal Rules reflect the requirement of in-person testimony as a basic
 tenet of trial. Rule 43(a) provides that in general, “[a]t trial, the witnesses’ testimony must be
 taken in open court unless a federal statute, the Federal Rules of Evidence, these rules, or other
 rules adopted by the Supreme Court provide otherwise.” The advisory committee noted the basis
 for this requirement: “The importance of presenting live testimony in court cannot be forgotten.
 The very ceremony of trial and the presence of the factfinder may exert a powerful force for
 truthtelling. The opportunity to judge the demeanor of a witness face-to-face is accorded great
 value in our tradition.” Fed. R. Civ. P. 43(a) advisory committee note to 1996 amendment.
 These authorities and others recognize that remote testimony impairs a factfinder’s ability to
 judge witness credibility, a key function and role of the jury.

         Remote testimony and any necessary safety measures (e.g., social distancing and face
 coverings) also would negatively affect trial presentation and potentially juror comprehension.
 This would be particularly prejudicial here, given that this five-day trial will solely involve
 highly technical subject matter. If witnesses and attorneys cannot discern the facial expressions
 of the jury, either because testimony is remote or because of face coverings, it is difficult or
 impossible to perceive nonverbal cues to indicate whether the jury is comprehending the highly
 technical subject matter. Likewise, increasing physical distance and requiring remote testimony
 would make it all the more challenging for the jury to understand the complex subject matter.

         In addition, ADTRAN has concerns about the jury. First, ADTRAN is concerned whether
 a truly representative jury pool would be available given the ongoing pandemic, as certain age
 groups may decline to participate and it is unknown how many jurors would decline to
 participate because of health risks. See, e.g., In Re: Court Operations Under the Exigent
 Circumstances Created by COVID-19 (D. Conn. May 19, 2020) (stating that the pandemic may
 cause a “reduced ability to obtain an adequate spectrum of prospective jurors”); see also General
 Order No. 20-9 (E.D. La. June 26, 2020) (suspending jury trials due in part to “the Court’s
 reduced ability to obtain an adequate spectrum of jurors”). Second, ADTRAN is concerned about
 the undue health risks to which prospective jurors, selected jurors, counsel, and Court personnel
 would be exposed. Current estimates are that, in a gathering of 50 people across the counties of
 Delaware, there is a 50% to 58% chance that at least one person will have COVID-19.5 Given
 the serious heath complications or death caused by this virus, and given that exposure to other
 individuals will be multiplied over this five-day trial, the health risks of proceeding are
 substantial.

         Postponing the trial would not prejudice TQ Delta. First, TQ Delta is a non-practicing
 entity with no employees and no competitive interest that could be harmed by a delay. Like
 Family 10, the accused feature at issue in Family 6 is an optional functionality that is defaulted
 off and not available to customers purchasing ADTRAN’s product and not supported by
 ADTRAN, and there is no evidence that the feature has ever been enabled on even a single
 accused product by anyone. See D.I. 1097 at 4-5. Hence, it is questionable whether there are
 even money damages at issue. See D.I. 909 at 13n.2 (“Damages have been bifurcated in this


 5
     See https://covid19risk.biosci.gatech.edu/ (last visited July 31, 2020).


                                                     3
Case 1:14-cv-00954-RGA Document 1187 Filed 07/31/20 Page 4 of 4 PageID #: 73449




 case, but I certainly wonder what amount of damages would be appropriate for infringement
 based on an inaccessible and unused ‘capability.’”). Second, the case would not be over on
 September 4 if a jury trial began on August 31. This case has been bifurcated and subdivided
 into multiple patent families. Besides the Family 6 trial, there are additional liability trials to
 occur and the damages trial has not been set. Postponing the Family 6 trial does not necessarily
 delay the overall resolution of this case.

        For the reasons stated above, any conceivable interest in proceeding with a trial on
 August 31 is far outweighed by the health risks in doing so. ADTRAN requests a continuance of
 the Family 6 trial.

         ADTRAN intends to call the following witnesses live: Kevin Schneider (Pennsylvania;
 opposed to traveling to Delaware for an August 31 trial); Chip Gusler (Alabama; opposed to
 traveling to Delaware for an August 31 trial); Bruce McNair (New Jersey; opposed to traveling
 to Delaware for an August 31 trial). ADTRAN may call the following witnesses live, depending
 on the disposition of various motions before the Court: Fred Chu (Alabama; opposed to
 traveling to Delaware for an August 31 trial); Robert Conger (Alabama; opposed to traveling to
 Delaware for an August 31 trial).

                                               Respectfully submitted,

                                               /s/ Michael J. Farnan

                                               Michael J. Farnan

 cc: Counsel of Record (Via E-Filing)




                                                  4
